lN THE UNITED STATES DlSTRICT COURT FOR THE
WESTERN DISTRICT OF MISSOURI

SOUTHWESTERN DIVISION
DOUG HUMPHREY and )
RICHARD DRAKE HUMPHREY, )
Plaintiffs, l §
vs. § Case No.: 3:18-CV-05016-BP
JASPER COUNTY, MISSOURI, et al., §
Defendants. §

DEFENDANTS’ UNOPPOSED MOTION
FOR EXTENSION OF DEADLINE
TO COMPLETE DISCOVERY AND
CONTINUE THE TRIAL DATE AND OTHER DEADLINES
COME NOW Defendants Webb City, Sjorlund, and Smith, by and through their
undersigned counsel of record, and respectfully move this Court to extend the deadline for the
completion of discovery, the trial setting, and related deadlines by six (6) Weeks. As grounds for
their motion, Defendants state and allege to the Court as follows
l. This lawsuit Was initially filed in the Circuit Court of Jasper County, Missouri, on
January l9, 2018, and then removed to this Court by Co-Defendants Jasper County and Doennig
on February 26, 2018. Doc. No. l.
2. On April 27, 2018, after being granted leave of Court, Plaintiffs filed their
Amended Complaint (Doc. No. 20).

3. Defendants Webb City, Sjorlund, and Smith filed their Answer to the Amended

Complaint on May 3, 2018. Doc. No. 23.

{00346319} 1

4. On May 7, 2018, this Court issued its Scheduling and Trial Order, setting this case
for trial on July 8, 2019, in Springfield, Missouri, and establishing January 3, 2019, as the deadline
for the completion of all pretrial discovery. Doc. No. 24, pp. l and 2.

5. Defendants Jasper County and Doennig were dismissed per stipulation and this
Court’s Order. Doc. Nos. 35 and 36. As a result, Defendants Webb City, Sjorlund, and Smith are
the sole remaining Defendants. .

6. The remaining parties have engaged in discovery, exchanged Rule 26 Disclosures,
and have taken depositions HoWever, discovery is not yet complete, and counsel for all parties
have conferred and believe a six-week extension of time to complete discovery will be sufficient
to allow this process to be concluded.

7. There have been no prior requests for an extension of any discovery or trial
deadlines in this case.

8. Counsel for Plaintiff has been consulted and has no objection to the relief sought
herein.

9. lt is respectfully submitted the following deadlines be extended as follows:

a. Jury trial in Springfield, Missouri, sometime on or after August l9, 2019;
b. Final pretrial conference set on or after August 8, 2019;
c. Discovery deadline on or after February l4, 2019; and

d. Dispositive motion deadline on or after March 15, 20l9.
10. Pursuant to Fed. R. Civ. P. 6(b)(l)(A), this Court is empowered to grant the relief
Sought herein.
WHEREFORE, based upon the above and foregoing, Defendants Webb City, Sjorlund,

and Smith respectfully pray this Court to issue its Order extending the deadlines and trial setting

{00346319} 2

as set forth above, together with such other and further relief as this Court deems just and
appropriate
Respectfully submitted,

FISHER, PATTERSON, SAYLER & SMITH, LLP

/S/ David S. Bal<er
David S. Baker #30347
9229 Ward Parkway, Suite 370
Kansas City, MO 641 14
816-523-4667, Ext. 121; Fax: 816-523-5667
dbaker@fisheipatterson.com
Atl‘orneysfor Defena’cmts Webb Ciz‘y, sz`l‘h and Sjorlund

CERTIFICATE OF SERVICE

l hereby certify that on January 3, 2019, I electronically filed the foregoing with the Clerk
of the Court and that an electronic notice of filing and a copy of the foregoing will automatically
be sent to the following:

Jason Coatney

The Law Office of Jason Coatney, LLC
939 Boonville, Suite C '
Springfield, MO 65 802

Attorneysfor Plal'ntiffs

/S/ David S. Baker
DAVID S. BAKER

{00346319} 3

